                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TENNESSEE
                                     WESTERN DIVISION


    BOBBY LEE MILES, JR.,                            )
                                                     )
            Petitioner,                              )
                                                     )        No. 2:18-cv-02553-TLP-tmp
    v.                                               )
                                                     )
    MYRON L. BATTS, Warden, and ANGELA               )
    OWENS,                                           )
                                                     )
           Respondents.                              )


               ORDER DENYING PETITION FILED UNDER 28 U.S.C. § 2241,
         CERTIFYING THAT AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH,
          AND DENYING LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL


           Petitioner Bobby Lee Miles 1 petitioned pro se for habeas corpus relief under 28 U.S.C. §

2241 (“§ 2241 Petition”). (ECF No. 1.) Respondent, FCI Memphis Warden Angela Owens,

responded in opposition. (ECF No. 11.) And Petitioner did not reply. For the reasons below,

this Court DENIES the § 2241 Petition.

                                     PROCEDURAL HISTORY

I.         Petitioner’s Federal Criminal Case and Collateral Challenges

           In 2013, Petitioner pleaded guilty, under a written plea agreement, in the United States

District Court for the Middle District of Tennessee to one count of distributing and possessing

with intent to distribute cocaine base, in violation of 21 U.S.C. § 841(a)(1), and one count of

being a felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924. Miles v.


1
  The Bureau of Prisons has custody of Petitioner and is housing him at the Federal Correctional
Institution in Memphis, Tennessee. The BOP has assigned Petitioner register number 21954-
075.
United States, No. 17-5858, 2018 WL 3689553, at *1 (6th Cir. Mar. 14, 2018). The court

sentenced Petitioner as a career offender, under the advisory sentencing guidelines, to concurrent

terms of 151 months of imprisonment for the drug charge and 120 months of imprisonment for

the firearm charge. Id. He did not appeal. Id.

       A few years later, Petitioner moved to vacate, set aside, or correct his sentence, under 28

U.S.C. § 2255, in the United States District Court for the Middle District of Tennessee. Id. He

argued that, under Johnson v. United States, 576 U.S. 591 (2015), this Court could no longer

consider his Tennessee conviction for aggravated burglary a crime of violence under the residual

clause of U.S.S.G. § 4B1.2(a). Miles, 2018 WL 3689553, at *1. He then amended his claim

about the aggravated burglary conviction relying on Mathis v. United States, 136 S. Ct. 2243

(2016) instead of Johnson. The Government countered that Petitioner waived the right to attack

his sentence in the plea agreement—even collaterally. Id. And, argued the Government, the

Court did not need the residual clause to find aggravated burglary was a crime of violence

because the statute included it under the enumerated offenses clause. Id.

       The district court there denied the motion based on Beckles v. United States, 137 S. Ct.

886, 897 (2017), which stated that the advisory sentencing guidelines were not subject to

vagueness challenges. Miles, 2018 WL 3689553, at *1. The Sixth Circuit denied a certificate of

appealability because reasonable jurists would not disagree with dismissal of the claim. Id. at *2.

II.    Petitioner’s § 2241 Petition

       In his § 2241 Petition here, Petitioner asserts three grounds for relief:

       Ground One: Petitioner is actually and factually innocent of committing the violent
       crime of aggravated burglary under Tennessee Code Ann. § 39-14-403, considering
       Sessions v. Dimaya, 138 S. Ct. 1204 (2018).

       Ground Two: The career offender provision § 4B1.2(a) of the United States
       Sentencing Guidelines is vague and unconstitutional in light of the Supreme

                                                 2
       Court’s ruling in Sessions;

       Ground Three: The Tennessee aggravated burglary statute is vague,
       unconstitutional, and divisible, considering Mathis v. United States, 136 S. Ct. 2243
       (2016), and Sessions.

(ECF No. 1 at PageID 4–5; see also ECF No. 1-1 at PageID 8–12.) Petitioner invokes the

savings clause of 28 U.S.C. § 2255(e) to bring this § 2241 Petition, based on actual innocence.

(ECF No. 1-1 at PageID 8.) Respondent argues, based on Hill v. Masters, 836 F.3d 591 (6th Cir.

2016), that this Court has no jurisdiction over the § 2241 Petition (ECF No. 11 at PageID 42–45)

and that his claim fails on the merits. (Id. at PageID 45–46.)

                                     STANDARD OF REVIEW

       This Court may issue a writ of habeas corpus under 28 U.S.C. § 2241(c)(3) when a

prisoner “is in custody in violation of the Constitution or laws or treaties of the United States.”

Federal prisoners may obtain this relief only under limited circumstances. The “savings clause”

in § 2255 says:

               An application for a writ of habeas corpus in behalf of a prisoner who is
       authorized to apply for relief by motion pursuant to this section, shall not be
       entertained if it appears that the applicant has failed to apply for relief, by motion,
       to the court which sentenced him, or that such court has denied him relief, unless it
       also appears that the remedy by motion is inadequate or ineffective to test the
       legality of his detention.

28 U.S.C. § 2255(e).

       “Construing this language, courts have uniformly held that claims asserted by federal

prisoners that seek to challenge their convictions or imposition of their sentence shall be filed in

the sentencing court under 28 U.S.C. § 2255, and that claims seeking to challenge the execution

or manner in which the sentence is served shall be filed in the court having jurisdiction over the

prisoner’s custodian under 28 U.S.C. § 2241.” Charles v. Chandler, 180 F.3d 753, 755–56 (6th

Cir. 1999) (per curiam) (citations omitted); see also Wright v. Spaulding, 939 F.3d 695, 698 (6th

                                                  3
Cir. 2019) (“The rule [is] simple: § 2255 for attacks on a sentence, § 2241 for other challenges to

detention.”); United States v. Peterman, 249 F.3d 458, 461 (6th Cir. 2001) (“Section 2255 is the

primary avenue for relief for federal prisoners protesting the legality of their sentence, while §

2241 is appropriate for claims challenging the execution or manner in which the sentence is

served.”).

       Petitioner here attacks the imposition of his sentence. As a result, habeas relief is

unavailable to him under § 2241, unless relief under § 2255 is inadequate or ineffective—in

other words, unless the savings clause applies. See 28 U.S.C. § 2255(e). What is more,

Petitioner bears the burden of proving that § 2255 is inadequate or ineffective and that the

savings clause applies. Charles, 180 F.3d at 756. And some might think petitioners file under §

2241 just because the court denied their motion under § 2255. But that is not the case.

       Instead, “[t]he circumstances in which § 2255 is inadequate and ineffective are narrow.”

Peterman, 249 F.3d at 461. “[T]he § 2255 remedy is not considered inadequate or ineffective

simply because § 2255 relief has already been denied, or because the petitioner is procedurally

barred from pursuing relief under § 2255, or because the petitioner has been denied permission to

file a second or successive motion to vacate.” Charles, 180 F.3d at 756 (citations omitted). In

Wright, the Sixth Circuit stated:

              A federal prisoner who has already filed a § 2255 motion and cannot file
       another one cannot access § 2241 just because a new Supreme Court case hints his
       conviction or sentence may be defective. Rather, the prisoner must also show that
       binding adverse precedent (or some greater obstacle) left him with “no reasonable
       opportunity” to make his argument any earlier, “either when he was convicted and
       appealed or later when he filed a motion for postconviction relief under section
       2255[.]” Otherwise, § 2255 is simply not inadequate or ineffective to test his claim.
       And nothing in this court’s later precedents gainsays this principle.

Wright, 939 F.3d at 703 (internal citations omitted).




                                                  4
         And if the savings clause applies, a prisoner can obtain relief under § 2241 only if he is

“actually innocent” of the crime of which he was convicted. Martin v. Perez, 319 F.3d 799,

804–805 (6th Cir. 2003); see also Charles, 180 F.3d at 757 (“No circuit court has to date

permitted a post-AEDPA petitioner who was not effectively making a claim of ‘actual

innocence’ to utilize § 2241 (via § 2255’s ‘savings clause’) as a way of circumventing § 2255’s

restrictions on the filing of second or successive habeas petitions.”). And “[a]ctual innocence

means factual innocence,” not just legal insufficiency. Paulino v. United States, 352 F.3d 1056,

1061 (6th Cir. 2003) (citing Bousley v. United States, 523 U.S. 614, 623 (1998)). Until recently,

a petitioner could not use § 2241 to raise claims of actual innocence of a sentencing

enhancement. See Jones v. Castillo, 489 F. App’x 864, 866 (6th Cir. 2012).

         But in Hill v. Masters, the Sixth Circuit held that inmates can challenge their sentences

under § 2241 if they can show “(1) a case of statutory interpretation, (2) that is retroactive and

could not have been invoked in the initial § 2255 motion, and (3) that the misapplied sentence

presents an error sufficiently grave to be deemed a miscarriage of justice.” 836 F.3d at 595. As

for the third prong, a petitioner may show a fundamental defect in two ways: (1) if his sentence

exceeds the maximum prescribed by statute, id. at 596, and (2) if the court sentenced him under

the mandatory guidelines regime pre-United States v. Booker, 543 U.S. 220 (2005). Id. at 599–

600.

         With these standards in mind, this Court will now explain why Petitioner’s claim here

fails.

                                              ANALYSIS

         For starters, Petitioner’s claim here does not satisfy the Hill test, and it does not fall under

either of the subsets of cases redressable under the § 2255 savings clause. First, Petitioner does



                                                    5
not argue that his sentence exceeds the statutory maximum. (See ECF No. 1-1.) And second, the

sentencing court sentenced Petitioner under the advisory guidelines—not the mandatory

guidelines. See Miles, 2018 WL 3689553, at *1. This is important, because the Hill court did

not extend the savings-clause remedy to defendants sentenced under the advisory guidelines. See

836 F.3d at 599–600. To the contrary, the Hill court emphasized that it was only extending the

remedy to a “narrow subset” of § 2241 petitions. Id. (“we reiterate that our decision addresses

only a narrow subset of § 2241 petitions . . . prisoners who were sentenced under the mandatory

guidelines regime pre-United States v. Booker . . .”) (emphasis added).

       The Sixth Circuit has held that non-constitutional challenges to an advisory guidelines

range are unavailable on collateral review in the § 2255 context. Snider v. United States, 908

F.3d 183, 189–90 (6th Cir. 2018). Other courts have generally agreed that advisory guideline

errors cannot be fundamental defects warranting collateral relief. United States v. Foote, 784

F.3d 931, 939 (4th Cir. 2015) (“[M]isapplication of the sentencing guidelines does not amount to

a miscarriage of justice.” (citation omitted)); Spencer v. United States, 773 F.3d 1132, 1139–42

(11th Cir. 2014) (en banc); Hawkins v. United States, 706 F.3d 820, 822–25 (7th Cir. 2013); see

also Sun Bear v. United States, 644 F.3d 700, 705–06 (8th Cir. 2011) (en banc) (holding that

even mandatory guideline errors are not fundamental defects).

       Because Petitioner’s claims here do not fall into the narrow subset of claims allowed

under Hill, he may not use § 2241 to challenge his sentence. The Court therefore DENIES

Petitioner’s § 2241 Petition.

                                    APPELLATE ISSUES

       Federal prisoners who file petitions under 28 U.S.C. § 2241 challenging their federal

custody need not obtain certificates of appealability under 28 U.S.C. § 2253(c)(1). Witham v.



                                                6
United States, 355 F.3d 501, 504 (6th Cir. 2004); Melton v. Hemingway, 40 F. App'x 44, 45 (6th

Cir. 2002).

       Habeas petitioners seeking to appeal must pay the $505 filing fee required by 28 U.S.C.

§§ 1913 and 1917. To appeal in forma pauperis in a habeas case under 28 U.S.C. § 2241, the

petitioner must obtain pauper status under Federal Rule of Appellate Procedure 24(a). Kincade

v. Sparkman, 117 F.3d 949, 952 (6th Cir. 1997). Rule 24(a) provides that a party seeking pauper

status on appeal must first move in the district court, along with a supporting affidavit. Fed. R.

App. P. 24(a)(1). Rule 24(a) also provides, however, that if the district court certifies that an

appeal would not be taken in good faith, or otherwise denies leave to appeal in forma pauperis,

the petitioner must move to proceed in forma pauperis in the appellate court. See Fed. R. App. P.

24(a)(4)–(5).

       Because Petitioner has no right to relief here, the Court finds that any appeal would not

be taken in good faith. The Court therefore CERTIFIES, under Federal Rule of Appellate

Procedure 24(a), that any appeal here would not be taken in good faith. So the Court DENIES

leave to appeal in forma pauperis. 2

       SO ORDERED, this 21st day of June, 2021.

                                                s/Thomas L. Parker
                                               THOMAS L. PARKER
                                               UNITED STATES DISTRICT JUDGE




2
  If Petitioner files a notice of appeal, he must also pay the full $505 appellate filing fee or move
to proceed in forma pauperis and file a supporting affidavit in the United States Court of Appeals
for the Sixth Circuit within 30 days.
                                                  7
